Citation Nr: 9914150	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

The Board initially notes that the veteran, in a June 1995 
statement, raised the issues of entitlement to service 
connection for upper back disability and rib disability; 
neither claim has been addressed by the RO.

Briefly, the veteran contends that the evaluation currently 
assigned his low back disability does not reflect the 
severity of that disability, and that his low back disability 
renders him unable to obtain or maintain gainful employment.

The record reflects that the veteran injured his back in 
service when he lifted a tow bar, and that he thereafter 
underwent two surgical procedures prior to discharge.  While 
service medical records and VA treatment reports document 
occasionally decreased deep tendon reflexes on examination 
and diagnoses of sciatica and radiculopathy affecting the 
lower extremities, electroneuromyography study of the right 
lower extremity in January 1996 was essentially normal.  
However, a March 1996 statement by Keith Nelson, D.O., 
indicates that he had been treating the veteran for recurrent 
sciatic radiating pain, and that the veteran had exhibited 
paraspinal spasm and decreased left patellar reflex on 
examination.

The record reflects that the veteran was afforded VA 
examinations of his low back disability in April 1995 and 
July 1996.  The veteran exhibited normal deep tendon reflexes 
and an essentially normal sensory examination at his April 
1995 evaluation.  At his July 1996 examination, however, the 
veteran exhibited somewhat diminished ankle reflexes and 
absent patellar reflexes.  Lumbar myelogram showed no 
evidence of lower extremity radiculopathy, and the examiner 
noted that while detailed evaluation of the left lower 
extremity in the January 1996 electroneuromyography study was 
not accomplished, it was unlikely that such an evaluation 
would have revealed a major deficit in light of the findings 
with respect to the right lower extremity.

Under the circumstances, the Board finds that further 
evaluation of any neurological involvement associated with 
the veteran's low back disability would be helpful in the 
adjudication of the instant claim.  The Board also notes that 
while both VA examinations recorded the veteran's complaints 
of pain, neither examiner assessed functional loss occasioned 
by this pain.  See VAOPGCPREC 36-97 (1997).  Moreover, 
neither examiner addressed the impact of the veteran's low 
back disability on his ability to work, to include whether it 
renders him unemployable. 

The Board lastly notes that the veteran is apparently in 
receipt of VA vocational rehabilitation benefits and was 
scheduled to begin a program of training in September 1996; 
there is no indication that the RO has sought to obtain the 
veteran's vocational rehabilitation folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to specifically 
include from Dr. Nelson, which have 
not been secured previously.  In any 
event, the RO should obtain 
treatment records for the veteran 
from the VA Medical Center (VAMC) in 
Indianapolis, Indiana, for 1995 to 
the present, and from the VAMC in 
Cleveland, Ohio, for 1996 to the 
present.  The RO should also obtain 
the veteran's complete vocational 
rehabilitation file. 

2.  The RO should contact the Social 
Security Administration and attempt 
to obtain copies of records 
associated with any subsequent 
disability determinations by that 
agency.

3.  The veteran should be requested 
to complete a new VA Form 21-8940 
and provide complete and updated 
information regarding his education 
and employment status.

4.  Then, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment from the 
veteran's service-connected low back 
disability, the nature, extent and 
etiology of any upper back 
disability, and the nature, extent 
and etiology of any rib disability.  
All indicated studies, including 
X-rays, range of motion studies in 
degrees and electromyograph studies, 
should be performed.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physicians should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiners should be 
requested to assess the extent of 
any pain.  The physicians should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physicians should so 
state. 

The examiners should provide an 
opinion concerning the impact of the 
service-connected low back 
disability on the veteran's ability 
to work, to include whether it 
renders the veteran unemployable.  
The examiners should also provide an 
opinion as to whether it is at least 
as likely as not that any upper back 
or rib disabilities identified are 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiners for 
review.  The examination reports are 
to reflect whether a review of the 
claims file was made.  The 
examination reports must be typed. 

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issues 
of entitlement to service connection 
for upper back disability and rib 
disability, and readjudicate the 
issue of entitlement to a rating in 
excess of 40 percent for low back 
disability.  In readjudicating the 
increased rating issue, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thereafter, the RO should 
readjudicate the veteran's claim for 
a total rating based on 
unemployability due to service-
connected disability, if it has not 
been rendered moot.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded an appropriate 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue addressed in the Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


